     Case 3:17-md-02777-EMC Document 491-7 Filed 01/10/19 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                        SAN FRANCISCO DIVISION
11

12   IN RE CHRYSLER-DODGE-JEEP                           Case No. 3:17-md-02777-EMC
     ECODIESEL® MARKETING, SALES
13   PRACTICES, AND PRODUCTS                             THE HONORABLE EDWARD M. CHEN
     LIABILITY LITIGATION
14
     This Document Relates to:
15                                                       [PROPOSED] ORDER GRANTING
     ALL CONSUMER AND RESELLER                           PRELIMINARY APPROVAL OF CLASS
16   DEALER ACTIONS                                      SETTLEMENT AND DIRECTION OF
                                                         NOTICE UNDER RULE 23(E)
17

18               Before the Court is Plaintiffs’ Motion for Preliminary Approval of Class Settlement and
19   Direction of Notice under Rule 23(e) (“Motion”).
20               WHEREAS, a proposed Class Action Settlement Agreement (the “Settlement”) has been
21   reached between Court-appointed Lead Counsel and the Plaintiffs’ Steering Committee (“PSC”)
22   on behalf of a defined proposed Settlement Class of certain current and former owners and lessees
23   of 2014-2016 Jeep Grand Cherokee and Ram 1500s with a 3.0 liter “EcoDiesel” engine (the
24   “Eligible Vehicles”), which resolves certain claims against Defendants pertaining to the Eligible
25   Vehicles listed below;
26               WHEREAS, the Fiat Chrysler Defendants also entered related agreements with the United
27   States Department of Justice (“DOJ”) on behalf of the Environmental Protection Agency
28   (“EPA”), and the State of California by and through the California Air Resources Board
                                                                    [PROPOSED] ORDER GRANTING PRELIMINARY
     1682582.1                                                               APPROVAL OF CLASS SETTLEMENT
                                                                                  CASE NO. 3:17-MD-02777-EMC
     Case 3:17-md-02777-EMC Document 491-7 Filed 01/10/19 Page 2 of 6



 1   (“CARB”) and California’s Office of the Attorney General (“CA AG”);
 2               WHEREAS, the Court, for the purposes of this Order, adopts all defined terms as set forth
 3   in the Settlement;
 4               WHEREAS, this matter has come before the Court pursuant to Plaintiffs’ Motion for
 5   Preliminary Approval of the Class Action Settlement and Direction of Notice Under Fed. R. Civ.
 6   P. 23(e) (the “Motion”);
 7               WHEREAS, Defendants do not oppose the Court’s entry of the proposed Preliminary
 8   Approval Order;
 9               WHEREAS, the Court finds that it has jurisdiction over the Action and each of the Parties
10   for purposes of settlement and asserts jurisdiction over the Settlement Class Representatives for
11   purposes of considering and effectuating this Settlement;
12               WHEREAS, the Court held a Preliminary Approval Hearing on January 23, 2019; and
13               WHEREAS, this Court has considered all of the presentations and submissions related to
14   the Motion and, having presided over and managed these MDL proceedings as Transferee Judge,
15   since the April 2017 Transfer Order, with the facts, contentions, claims and defenses as they have
16   developed in these proceedings, and is otherwise fully advised of all relevant facts in connection
17   therewith.
18               IT IS HEREBY ORDERED AS FOLLOWS:
19   I.          PRELIMINARY APPROVAL OF THE CLASS ACTION SETTLEMENT:
20               1.     The proposed Settlement appears to be the product of intensive, thorough, serious,
21   informed, and non-collusive negotiations overseen by the Court-appointed Special Master
22   Kenneth Feinberg; has no obvious deficiencies; does not improperly grant preferential treatment
23   to the Settlement Class Representatives or segments of the Class; and appears to be fair,
24   reasonable, and adequate, such that notice of the Settlement should be directed to the Class
25   Members, and a Final Approval Hearing should be set.
26               2.     Accordingly, the Motion is GRANTED.
27

28
                                                                    [PROPOSED] ORDER GRANTING PRELIMINARY
     1682582.1                                         -2-                   APPROVAL OF CLASS SETTLEMENT
                                                                                  CASE NO. 3:17-MD-02777-EMC
     Case 3:17-md-02777-EMC Document 491-7 Filed 01/10/19 Page 3 of 6



 1   II.         THE CLASS, CLASS REPRESENTATIVES, AND CLASS COUNSEL
 2               3.   “Class” or “Settlement Class” means, for purposes of this Class Action Settlement

 3   only, a nationwide class, including Puerto Rico, of all Persons (this includes individuals who are

 4   United States citizens, residents, or United States military, or diplomatic personnel that are living

 5   or stationed overseas, as well as entities) who (1) on January 12, 2017 owned or leased a Ram

 6   1500 or Jeep Grand Cherokee 3.0-liter diesel vehicle in the United States or its territories; or who

 7   (2) between January 12, 2017 and the Claim Submission Deadline for Eligible Owners and

 8   Eligible Lessees become the owner or lessee of an Eligible Vehicle in the United States or its

 9   territories; or who (3) own or lease an Eligible Vehicle in the United States or its territories at the

10   time of participation in the Repair Program. The Class includes automobile dealers who are not

11   Authorized Dealers and who otherwise meet the definition of the Class. The following entities

12   and individuals are excluded from the Class:

13                    (a)    Owners or lessees who acquired an Eligible Vehicle after January 12, 2017,

14   and transferred ownership or terminated their lease before April 1, 2019;

15                    (b)    Owners or lessees who acquired an Eligible Vehicle after January 12, 2017,

16   and transferred ownership or terminated their lease after April 1, 2019, as a result of a total loss,

17   but before the Claim Submission Deadline for Eligible Owners and Eligible Lessees;

18                    (c)    Owners who acquired an Eligible Vehicle on or before January 12, 2017,

19   and transferred ownership after January 10, 2019, but before April 1, 2019, unless ownership was

20   transferred as a result of a total loss;

21                    (d)    Lessees who leased their Eligible Vehicles on or before January 12, 2017,

22   acquire ownership after January 10, 2019, and transfer ownership before the AEM is performed

23   on the Eligible Vehicle;

24                    (e)    Owners whose Eligible Vehicle is not Registered in the United States as of

25   the date the AEM is performed;

26                    (f)    Defendants’ officers, directors and employees; Defendants’ affiliates and

27   affiliates’ officers, directors and employees; their distributors and distributors’ officers, directors

28   and employees; and Authorized Dealers and Authorized Dealers’ officers and directors;

                                                                    [PROPOSED] ORDER GRANTING PRELIMINARY
     1682582.1                                        -3-                    APPROVAL OF CLASS SETTLEMENT
                                                                                  CASE NO. 3:17-MD-02777-EMC
     Case 3:17-md-02777-EMC Document 491-7 Filed 01/10/19 Page 4 of 6



 1                    (g)    Judicial officers and their immediate family members and associated court
 2   staff assigned to this case; and
 3                    (h)    All those otherwise in the Class who or which timely and properly exclude
 4   themselves from the Class as provided in this Class Action Agreement.
 5               4.   The Plaintiffs’ Lead Counsel and members of the Plaintiffs’ Steering Committee
 6   who were appointed by the Court in Pretrial Order No. 3 on June 19, 2017, have applied for
 7   appointment as Settlement Class Counsel, and the proposed Settlement Class Representatives,
 8   named as Plaintiffs in the earlier-filed Second Amended Consolidated Consumer Class Action
 9   Complaint, are listed in Exhibit F to the Motion.
10   III.        PRELIMINARY FINDINGS
11               5.   The Court finds that it will likely be able to approve, under Rule 23(e)(2), the
12   proposed Settlement Class as defined above, consisting of current and former owners and lessees
13   of approximately 100,000 identifiable Eligible Vehicles.
14               6.   The Court furthermore finds that it will likely be able to certify the class for
15   purposes of judgment on the proposal, because the Settlement Class likely meets the numerosity
16   requirement of Rule 23(a)(1), as well as the commonality and predominance requirements of Rule
17   23(a)(2) and (b)(3).
18   IV.         NOTICE TO CLASS MEMBERS
19               7.   Under Rule 23(c)(2), the Court finds that the content, format, and method of
20   disseminating Notice, as set forth in the Motion, the Declaration of Steven Weisbrot filed on
21   January 10, 2019, and the Settlement Agreement and Release, including direct First Class mailed
22   notice to all known Class Members and an extensive and targeted publication campaign, is the
23   best notice practicable under the circumstances and satisfies all requirements provided in Rule
24   23(c)(2)(B) and due process. The Court approves such notice, and hereby directs that such notice
25   be disseminated in the manner set forth in the proposed Settlement Agreement to Class Members
26   under Rule 23(e)(1).
27

28
                                                                     [PROPOSED] ORDER GRANTING PRELIMINARY
     1682582.1                                        -4-                     APPROVAL OF CLASS SETTLEMENT
                                                                                   CASE NO. 3:17-MD-02777-EMC
     Case 3:17-md-02777-EMC Document 491-7 Filed 01/10/19 Page 5 of 6



 1   V.          SCHEDULE AND PROCEDURES FOR DISSEMINATNIG NOTICE, FILING
                 CLAIMS, REQUESTING EXCLUSION FROM THE CLASS, FILING
 2               OBJECTIONS TO THE CLASS ACTION SETTLEMENT, AND FILING THE
                 MOTION FOR FINAL APPROVAL
 3

 4
                 Proposed Date      Court Adopted Date        Event
 5                                  (if altered)
                 January 10, 2019   ____________, 2019        Settlement Class Representatives
 6                                                            file Motion for an Order
                                                              Approving Notice
 7

 8               January 23, 2019   ____________, 2019        Hearing on Motion for an Order
                                                              Approving Notice
 9

10
                 January 24, 2019   ____________, 2019       Class Notice Program begins
11

12               February 25, 2019 ____________, 2019         Motions for Final Approval and
                                                              Attorneys’ Fees and Expenses filed
13

14               April 1, 2019      ____________, 2019        Objection and Opt-Out Deadline
15
                 April 22, 2019     ____________, 2019        Reply Memoranda in Support of
16                                                            Final Approval and Fee/Expense
                                                              Application filed
17

18               April 29, 2019 –   ____________, 2019        Final Approval Hearing.
                 May 3, 2019
19

20               Date of entry of   ____________, 2019        Claims Period Begins
                 Final Approval
21               Order and US-CA
                 Consent Decree
22

23

24   VI.         FINAL APPROVAL HEARING

25               8.     The Final Approval Hearing shall take place on ________, 2019 at ___:00 a.m. at

26   the United States District Court for the Northern District of California, United States Courthouse,

27   450 Golden Gate Avenue, San Francisco, California 94102, before the Honorable Edward M.

28   Chen, to determine whether the proposed Class Settlement is fair, reasonable, and adequate,

                                                                   [PROPOSED] ORDER GRANTING PRELIMINARY
     1682582.1                                        -5-                   APPROVAL OF CLASS SETTLEMENT
                                                                                 CASE NO. 3:17-MD-02777-EMC
     Case 3:17-md-02777-EMC Document 491-7 Filed 01/10/19 Page 6 of 6



 1   whether it should be finally approved by the Court, and whether the Released Claims should be
 2   dismissed with prejudice under the Settlement and the Notice Program.
 3   VII.        OTHER PROVISIONS
 4               9.    Plaintiffs’ Lead Counsel and the members of the PSC are hereby appointed as
 5   Settlement class counsel under rule 23(g)(3) (“Class Counsel”). Settlement Class Counsel and
 6   Defendants are authorized to take, without further Court approval, all necessary and appropriate
 7   steps to implement the Settlement, including the approved Notice Program.
 8               10.   The deadlines set forth in this Preliminary Approval Order, including, but not
 9   limited to, adjourning the Final Approval Hearing, may be extended by Order of the Court, for
10   good cause shown, without further notice to the Class Members, except that notice of any such
11   extensions shall be included on the Settlement Website. Class Members should check the
12   Settlement Website regularly for updates and further details regarding extensions of these
13   deadlines. Exclusions and Objections must meet the deadlines and follow the requirements set
14   forth in the approved notice in order to be valid.
15               11.   Class Counsel and Defendants’ Counsel are hereby authorized to use all
16   reasonable procedures in connection with approval and administration of the Settlement that are
17   not materially inconsistent with the Preliminary Approval Order or the Class Action Settlement,
18   including making, without further approval of the Court, minor changes to the Settlement, to the
19   form or content of the Class Notice, or to any other exhibits that the Parties jointly agree are
20   reasonable or necessary.
21               12.   The Court shall maintain continuing jurisdiction over these proceedings for the
22   benefit of the Class as defined in this Order.
23               IT IS SO ORDERED.
24

25   DATED: _____________________                     ________________________________________
                                                      THE HONORABLE EDWARD M. CHEN
26
                                                      UNITED STATES DISTRICT JUDGE
27

28
                                                                    [PROPOSED] ORDER GRANTING PRELIMINARY
     1682582.1                                        -6-                    APPROVAL OF CLASS SETTLEMENT
                                                                                  CASE NO. 3:17-MD-02777-EMC
